This appellant was tried in the lower court upon an affidavit which was sworn out by the sheriff and charged appellant with a violation of the prohibition law by having whisky in his possession, etc.
We have carefully read the evidence in this case, and are at a loss to understand how a conviction could be rested thereon. It was disclosed by this evidence that hidden in some vines quite a distance from the defendant's home the sheriff found a gallon and a quart of whisky. So far as the evidence goes, the place where the whisky was found was accessible to every one, and there is nothing in any part of the evidence even tending to show any connection with the whisky by this appellant or that he had any knowledge thereof. Under this evidence he should have been promptly discharged by the court, and the court's ruling in not sustaining defendant's motion to exclude the evidence is error to a reversal. The remarks of this court in the case of Talbot v. State, 23 Ala. App. 559, 129 So. 323, are peculiarly applicable to the case at bar. See, also, Ammons v. State, 20 Ala. App. 283, 101 So. 511; Williams v. State,22 Ala. App. 425, 116 So. 413; Huckabaa v. State, 23 Ala. App. 333,125 So. 202.
Upon authority of Talbot v. State, supra, the judgment of conviction from which this appeal was taken is reversed, and the defendant (appellant) is hereby discharged from custody. Code 1923, § 3259.
Reversed and rendered.